BARTEAU, Judge.
Ronna Cassidy appeals her conviction of dealing in cocaine, a Class A felony. She raises two issues for our review, but we conclude that the appeal must be dismissed.
David Cook, a properly appointed judge pro tempore, presided over Cassidy’s trial on December 30 and 31, 1991. Cook also sentenced Cassidy on January 24, 1992. However, on the day of sentencing, Cook had not been appointed judge pro tempore. Only a judge or magistrate may enter an appealable final judgment. Boushehry v. State (1993), 626 N.E.2d 497 (opinion on rehearing). A judge is either the duly elected or appointed judge of the court, or a duly appointed judge pro tempore or special judge. Id. Because Cook was not a properly appointed judge pro tempore on the day he sentenced Cassidy, we do not have a final appealable judgment to review.
For the reasons discussed at length in Boushehry, we dismiss this appeal. We stress that we are not holding that the conviction is invalid — Cook was properly appointed as judge pro tempore when he entered the conviction. We are merely holding that at this point the sentencing judgment is not a valid, final judgment.
APPEAL DISMISSED.
RUCKER and ROBERTSON, JJ., concur.